SUB-ADMINISTRATION AGREEMENT This AGREEMENT ("Agreement") is made as of October 1, 2010 as amended September 21, 2012 by and between UMB Fund Services, Inc. ("UMB") a Wisconsin corporation, and American Independence Financial Services, LLC (the "Adviser"), a Delaware Limited Liability Company. WHEREAS, Adviser has entered into an Administration Agreement (the "Administration Agreement"), with American Independence Funds Trust (the "Trust"), a Delaware statutory trust registered with the Securities and Exchange Commission (the "SEC") as an open-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act") and is authorized to issue shares of beneficial interest in one or more separate series as are listed on Schedule A hereto and any additional series the Adviser and UMB may agree upon and include on Schedule A as such Schedule may be amended from time to time (each, along with any series which may in the future may established, a "Fund and collectively, the "Funds"); and WHEREAS, pursuant to the Administration Agreement, Adviser has agreed to provide certain administration services for the Funds; and WHEREAS, Adviser desires to retain UMB to assist it in performing certain administration services for the Funds; and WHEREAS, UMB is willing to perform such services, and Adviser is willing to retain UMB, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual premises and covenants hereinafter contained, Adviser and UMB agree as follows: 1. Retention of UMB . (a) Adviser hereby appoints UMB, subject to the supervision, direction and control of the Trust's board of trustees (the `Board"), to furnish the Funds with the services described in Schedule B to this Agreement (the "Services"). (b) Adviser hereby represents and warrants to UMB that this Agreement has been disclosed to the Board, and that Adviser has provided all such information to the Board as may be appropriate (or as has been requested by the Board) in connection with the Board's review or approval of the arrangements contemplated under this Agreement, including amounts expended by the Adviser under this Agreement. 2. Services as Sub-Administrator (a) Subject to the direction and control of the Board and the Adviser and utilizing information provided by the Adviser and its current and prior agents and service providers, UMB will provide the services set forth on Schedule B hereto. The duties of UMB shall be confined to those expressly set forth therein, and no implied duties are assumed by or may be asserted against UMB hereunder unless otherwise mutually agreed upon by the Adviser and UMB. *h} The Adviser shall cause the officers, trustees, investment adviser(s) and sub­advisers, legal counsel, independent accountants, transfer agent, fund accountant, custodian and other service providers and agents, past or present, for the Funds to cooperate with UMB and to provide UMB with such information, documents and advice relating to the Funds and the Trust as necessary and/or appropriate or as requested by UMB, in order to enable UMB to perform its duties hereunder. In connection with its duties hereunder, UMB shall (without investigation or verification) be entitled and is hereby instructed to, rely upon any and all instructions, advice, information or documents provided to UMB by an officer of the Funds or representative of the Funds or Adviser, or by any of the aforementioned persons. UMB shall be entitled to rely on any document that it reasonably believes to be genuine and to have been signed or presented by the proper party. Fees charged by such persons shall be an expense of the Adviser. UMB shall not be held to have notice of any change of authority of any officer, agent, trustee, representative or employee of the Trust or Adviser, investment adviser(s) or service provider until receipt of written notice thereof from the Trust. As used in this Agreement, the term "investment adviser" includes all sub-advisers or persons performing similar services. g) The Board and the Funds' investment adviser(s) have and retain primary responsibility for all compliance matters relating to the Funds including but not limited to compliance with the 1940 Act, the Internal Revenue Code of 1986, as amended, the USA PATRIOT Act of 2001, all applicable provisions of the Sarbanes Oxley Act of 2002 and the policies and limitations of each Fund relating to the portfolio investments as set forth in the prospectus and statement of additional information. UMB's monitoring and other functions hereunder shall not relieve the Board and the investment adviser(s) of their primary day-to-day responsibility for assuring such compliance. (d) The Adviser hereby certifies that each Fund is lawfully eligible for sale in each jurisdiction indicated for such Fund on the list furnished to UMB as of the date of this Agreement. (e) UMB may utilize agents and/or subcontractors ("Sub-Agents") to perform some or all of UMB's obligations under this Agreement; provided, however, that UMB shall be fully responsible for the acts of such each Sub-Agent and shall not be relieved of any of its obligations under this Agreement by the appointment of a Sub-Agent. (f) UMB may apply to Adviser at any time for instructions and may consult with counsel for Adviser and/or the Trust and with accountants and other experts with respect to any matter arising in connection with UMB's duties, and UMB shall not be liable nor accountable for any action taken or omitted by it in good faith in accordance with such instruction or with the opinion of such counsel, accountants or other experts. UMB shall notify Adviser at any time UMB believes that it is in need of the advice of counsel (other than counsel in the regular employ of UMB or any affiliated companies) with regard to UMB's responsibilities and duties pursuant to this Agreement. After so notifying Adviser, UMB, at its discretion, shall be entitled to seek, receive and act upon advice of legal counsel of its choosing (subject to the approval of the Adviser, which approval shall not be unreasonably withheld), such advice to be at the expense of Adviser unless relating to a matter involving UMB's willful misfeasance, bad faith, gross negligence or reckless disregard of UMB's responsibilities and duties. (g) In performing the Services, UMB may rely conclusively upon the terms of the prospectuses and statement of additional information of the Trust relating to the relevant Funds, as well as the minutes of Board meetings (if applicable) and other records of the Trust. UMB shall be protected in acting upon any document which it reasonably believes to be genuine and to have been signed or presented by the proper person or persons. 3. Allocation of Charges and Expenses. Adviser will continue to perform all services required to be performed by it under the Administration Agreement, except those services as are agreed to be performed by UMB under this Agreement. The parties agree and acknowledge that pursuant to the Administration Agreement, the Trust has undertaken to pay or cause to be paid all other expenses of the Trust not otherwise allocated to Adviser under the Administration Agreement, including, without limitation, organization costs, taxes, expenses for legal and auditing services, the expenses of preparing (including typesetting), printing and mailing reports, prospectuses, statements of additional information, proxy solicitation material and notices to existing shareholders, all expenses incurred in connection with issuing and redeeming shares, the costs of custodial services, the cost of initial and ongoing qualification of the shares under Federal and state securities laws, fees and out-of-pocket expenses of trustees who are not affiliated persons of Adviser or any affiliated corporation of Adviser, insurance premiums, interest, brokerage costs, litigation and other extraordinary or nonrecurring expenses, and all fees and charges of Adviser in its capacity as investment adviser to the Trust. 4. Compensation of UMB. (a) In consideration of UMB's performance of the Services, Adviser will pay UMB the fees set forth on Schedule C to this Agreement. In addition to such fees, Adviser will reimburse UMB for all of its reasonable out-of-pocket expenses incurred in providing the Services. (b) If this Agreement becomes effective subsequent to the first day of a month or terminates before the last day of a month, UMB's compensation for that part of the month in which this Agreement is in effect shall be prorated in a manner consistent with the calculation of the fees as set forth on Schedule C. Payment of UMB's compensation for the preceding month shall be made within thirty (30) days of receipt of invoice. UMB retains the right to charge interest in the amount of 1-112 percent per month on any amounts that remain unpaid beyond such thirty (30) day period. (c) All amounts paid by Adviser to UMB pursuant to this Agreement shall be paid by Adviser from amounts it receives from the Trust under the Administration Agreement, unless the Adviser and the Trust agree otherwise. (d) All rights of compensation under this Agreement for services performed as of the termination date shall survive the termination of this Agreement. 5. Indemnification and Limitation of Liability of UMB and Adviser. (a) The duties of UMB shall be confined to those expressly set forth in this Agreement, and no implied duties are assumed by or may be asserted against it under this Agreement. UMB shall not be liable for any error of judgment or mistake of law or for any loss arising out of any act or omission in carrying out its duties under this Agreement, except a loss resulting from willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties under this Agreement, except as may otherwise be provided under provisions of applicable law which cannot be waived or modified by this Agreement. (As used in this Section 4, the term "UMB" shall include directors, officers, employees and other agents of UMB as well as UMB itself, to the extent such persons' conduct relates to the performance of the Services under this Agreement.) (b) So long as UMB acts in good faith and with due diligence and without gross negligence, Adviser shall indemnify UMB and hold it harmless from and against any and all actions, suits and claims, whether groundless or otherwise, and from and against any and all losses, damages, costs, charges, reasonable counsel fees and disbursements, payments, expenses and liabilities (including reasonable investigation expenses) arising directly or indirectly out of UMB's actions or omissions with respect to the performance of the Services. (c} UMB shall indemnify Adviser and hold it harmless from and against any and all actions, suits and claims, whether groundless or otherwise, and from and against any and all losses, damages, costs, charges, reasonable counsel fees and disbursements, payments, expenses and liabilities (including reasonable investigation expenses) arising directly or indirectly out of UMB's actions or omissions involving UMB's gross negligence, willful misfeasance or reckless disregard of its obligations under this Agreement. (d) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL UMB, ITS AFFILIATES OR ANY OF ITS OR THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR SUBCONTRACTORS BE LIABLE FOR EXEMPLARY, PUNITIVE, SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SIMILAR DAMAGES, OR FOR LOST PROFITS OR LOST REVENUE, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE OR WHETHER EITHER PARTY OR ANY ENTITY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 6.
